Yesawich Jr., J. (dissenting).
I respectfully dissent, for I find defendant’s central thesis, apparently accepted by the majority, that the employment policy at issue only prohibits romantic entanglements and not other types of social interaction, to be wholly without merit. While the majority encumbers the word "dating” with an "amorous interest” component, there is nothing in defendant’s fraternization policy, its application—defendant does not allege that its two former employees manifested an intimate or amatory attitude toward each other—or even in defendant’s own definition of a "date”, "a social engagement between persons of opposite sex” (Webster’s Ninth New Collegiate Dictionary 325 [1988]), that leads to such a conclusion.
More importantly, I do not agree that "dating”, whether or not it involves romantic attachment, falls outside the general definition of "recreational activities” found in Labor Law § 201-d (1) (b). The statute, by its terms, appears to encompass social activities, whether or not they have a romantic element, for it includes any lawful activity pursued for recreational purposes and undertaken during leisure time (Labor Law § 201-d [1] [b]). Though no explicit definition of "recreational purposes” is contained in the statute, "recreation” is, in the words of one dictionary, "a means of refreshment or diversion” (Webster’s Ninth New Collegiate Dictionary 985 [1985]); social interaction surely qualifies as a "diversion”.
Moreover, while the majority assures that the construction it adopts "in no way diminishes the statutory protection afforded social relationships between unmarried employees”, I am less sanguine, because the majority’s holding implies that the statute affords no protection to any social relationship that might contain a romantic aspect, regardless of the marital status of the participants, or the impact that the relationship has on their capacity to perform their jobs.
In my view, given the fact that the Legislature’s primary intent in enacting Labor Law § 201-d was to curtail employers’ ability to discriminate on the basis of activities that are pursued outside of work hours, and that have no bearing on one’s ability to perform one’s job, and concomitantly to guarantee employees a certain degree of freedom to conduct their lives as they please during nonworking hours, the narrow interpretation adopted by the majority is indefensible. Rather, *154the statute, and the term "recreational activities” in particular, should be construed as broadly as the definitional language allows, to effect its remedial purpose (see, Matter of Hartnett v Village of Ballston Spa, 152 AD2d 83, 86, appeal dismissed 75 NY2d 863, lv denied 75 NY2d 711).
And while it is true that, as a general rule of statutory construction, the breadth of an inclusory phrase is to be considered limited by the specific examples accompanying it, this principle must yield where necessary to carry out the underlying purpose of the enactment. Additionally, it is only applicable when the examples fall into a single, well-defined class, and are not themselves general in nature. Here, the list, which includes vast categories such as "hobbies” and "sports”, as well as very different types of activities (e.g., exercise, reading), appears to have been compiled with an eye toward extending the reach of the statute. This, coupled with the explicit directive that the definition is not to be limited to the examples given, provides further indication that the term "recreational activities” should be construed expansively. Accordingly, I would affirm Supreme Court’s denial of defendant’s motion to dismiss the first cause of action.
' That being the case, I would also reinstate the second cause of action, for the mere fact that a claim has been asserted under one statute or legal theory does not bar a plaintiff from pursuing an alternate theory of recovery in the same action (see, Berkeley v Park, 47 Misc 2d 381, 384), and I am unpersuaded by defendant’s suggestion that Executive Law § 63 (12) may only be invoked in the area of "consumer protection” (see, e.g., People v Hamilton, 125 AD2d 1000, 1001). Hence, if defendant’s termination of the two employees is found to have been contrary to the Labor Law, this conduct could, inasmuch as it affected more than one person, constitute "repeated” illegality as that term is defined in Executive Law § 63 (12).
Mikoll, J. P., and Peters, J., concur with Mercure, J.; Yesawich Jr., J., dissents in a separate opinion.
Ordered that the order is modified, on the law, with costs to defendant, by reversing so much thereof as denied defendant’s motion with regard to the first cause of action; motion granted with regard to the first cause of action and said cause of action dismissed; and, as so modified, affirmed.